DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shindo et al (US 2010/0112819 A1).

    PNG
    media_image1.png
    422
    384
    media_image1.png
    Greyscale

	With respect to claim 1, Shindo discloses an object table (2) for holding an object (W) and comprising all features of the instant claim such as: an electrostatic clamp (4) to clamp the object on the object table; an unloading unit (see paragraph [0040]) to unload the object from the object table and a neutralizer (5) configured to at least partially neutralize a charge of the electrode clamp wherein the neutralizer is configured to at least partially neutralize the charge while the unloading is unloading the object (see paragraph [0076]). 	
	As to claim 2, wherein the charge is a residual charge or a surface charge (see figure 1)
	As to claim 3, wherein the neutralizer is configured to at least partially neutralize the charge by providing a discharge voltage ( for example: about -2000V) to the electrostatic clamp (see paragraph [0063]).
	As to claim 4, wherein the object table (2) is configured to apply a charge voltage to the electrostatic clamp to clamp the object (W) (see paragraph [0013]).
	As to claim 15, wherein the neutralizer is configured to determine the discharge voltage based on at least one of the measurement information, estimated information and internal signal (for example: the pressure condition of the processing chamber) (see paragraphs [0087-0094]).
	As to claim 16, wherein the unloading has lifting the object (W) for the object table (2).
	As to claim 17, wherein the apparatus is one of a particle beam apparatus, an electron beam apparatus, and an apparatus comprising a vacuum chamber (1) (see paragraph [0002]).
Claims 1, 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lesser, Karl (EP 1118425 A2) (which is cited in the IDS filed 6/17/21).
With respect to claims 1 and 16-17, Lesser discloses an object table (108) for holding an object (108) and comprising all features of the instant claim such as: an electrostatic clamp (164) to clamp the object on the object table (108); an unloading unit (see paragraph [0040]) to unload the object from the object table and a neutralizer (106) configured to at least partially neutralize a charge of the electrode clamp wherein the neutralizer is configured to at least partially neutralize the charge while the unloading is unloading the object (see paragraph [0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-15 and 19 are rejected under 35 U.S.C. 103 as being anticipated over Shindo et al (US 2010/0112819 A1) in view of Hao (U.S.Pat. 8,840,754 B2).
As to claims 5-15 and 19, Shindo discloses an object table for holding an object comprising substantially all of the limitations of the instant claims as discussed including supporting pins (see paragraph [0103) for lifting the object (W) for the object table (2) during unloading.  Shindo does not expressly disclose a sensor for obtaining information on the charge or a force between the object (W) and the electrostatic clamp (4) as recited in the claims.  This feature is well known per se.  For example,  Hao discloses an electrostatic chuck (104) with lift pins (203) for holding an object/wafer (106) and having sensors (205) for obtaining information on a force/charge between the wafer and the electrostatic chuck and adjusting upward force of lift pins based on sensor measurement (see figure 17). 

    PNG
    media_image2.png
    317
    543
    media_image2.png
    Greyscale







	
 In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the sensor(s) as suggested by Hao into the object table of Shindo for the purpose of detecting the charge/force between the object and the object table.  The purpose of doing so would have been to precisely control the lift force to lift the object from the object table as intended by Shindo. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (U.S.Pat. 6,665,168) discloses an electrostatic chuck and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/23/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882